DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021, 06/09/2021, 03/31/2021 and 04/27/2020 was filed after and on the mailing date of the application on 04/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a battery pack of claim 9; and an electronic device, comprising the battery pack of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reijnders [US 2002/0078560] in view of JP 2004319525.
Regarding claim 1, Reijnders discloses a PCB assembly, comprising: at least two PCBs (fig. 4; 4, 5), each having a board (4, 5) with an upper surface (fig. 4; top surface of 4 and 5) and a lower surface (fig. 4; bottom surface of 4 and 5) relatively wider than horizontal side surfaces (fig. 7; side surfaces of 4 and 5) thereof, the board being partially perforated (Par [0029], third sentence, see figs. 5,6) in an upper and lower direction (vertical) to form a connection hole (11a and 11b are holes after drilling), a connection conductor (fig. 5; 11a, 11b) electrically connected to a printed circuit (4 and 5 are printed wired boards that are electrically connected through 11) provided on the board (4, 5) and being formed top surface of 4 and 5) or the lower surfaces (bottom surface of 4 and 5) of the boards (4, 5) are rotated (fig. 8) to form a predetermined angle (fig. 8; angle between 4 and 5) therebetween of the at least two PCBs (4, 5); and a connection metal pin (fig. 4; 11) having a body (fig. 5; horizontal portion of 11) and legs (fig. 5; portion of 11 that goes through 4 and 5), the body (horizontal portion of 11) having electric conductivity (Par [0027]; second sentence), and having a pin shape (see fig. 5) elongated in one direction (horizontal), a portion of the body (horizontal portion of 11) being bent according to the predetermined angle (see fig. 8) of the at least two PCBs (4, 5) arranged in a rotated state (fig. 8), portions of the legs (fig. 5; portions of 11 that goes through 4 and 5) being bent and respectively extended in another direction (vertical direction) from opposite ends of the body (horizontal portion of 11), the bent and extended portions of the legs (portions of 11 that goes through 4 and 5) being inserted through the connection holes (11a, 11b) respectively formed in the at least two PCBs (4, 5).
Reijnders does not disclose bent and extended terminals of the legs respectively being bent inward to be tightly fixed to the lower surfaces of the at least two PCBs.
However JP ‘525 teaches bent and extended terminals (fig. 4; bent portions of 3 that is bent behind 1) of the legs (fig. 4; bent portions of 3 that extend through 1 and 2) respectively being bent inward (fig. 4) to be tightly fixed to the lower surface (lower surface of 1) of the PCB (fig. 4; 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bent and extended terminals of the legs respectively being bent inward to be tightly fixed to the lower surfaces of the at least two PCBs as suggested by JP ‘525 for the benefit of improving electrical conductivity and increasing the retention strength between two PCBs once assembled together.

middle of the horizontal portion) of the body (horizontal portion of 11) of the connection metal pin (11) is bent according to the predetermined angle (fig. 8) of the at least two PCBs (4, 5) arranged in the rotated state (fig. 8).

Regarding claim 11, Reijnders discloses a manufacturing method of a PCB assembly in which at least two PCBs are electrically connected, the manufacturing method comprising: preparing at least two PCBs (fig. 4; 4, 5), each having a board (4, 5) with an upper surface (fig. 4; top surface of 4 and 5) and a lower surface (fig. 4; bottom surface of 4 and 5) relatively wider than horizontal side surfaces (fig. 7; side surfaces of 4 and 5), the board being partially perforated (Par [0029], third sentence, see figs. 5,6) in an upper and lower direction (vertical) to form a connection hole (11a and 11b are holes after drilling), a connection conductor (fig. 5; 11a, 11b) electrically connected to a printed circuit (4 and 5 are printed wired boards that are electrically connected through 11) provided on the board (4, 5) and being formed in the connection hole (11a, 11b) to be exposed outward (see figs. 5, 6); inserting both ends of a connection metal pin (fig. 4; 11) with electric conductivity (4 and 5 are printed wired boards that are electrically connected through 11) into connection holes (11a, 11b) respectively formed in the at least two PCBs (4, 5) to electrically connect the connection conductors (11a, 11b) of the at least two PCBs (4, 5); and arranging the at least electrically connected two PCBs (4, 5) such that the upper surfaces (top surface of 4 and 5) or the lower surfaces (bottom surface of 4 and 5) of the boards (4, 5) are rotated (fig. 8) to form a predetermined angle (fig. 8; angle between 4 and 5) therebetween of the at least two PCBs (4, 5).
Regarding claims 11 and 14, Reijnders does not disclose bending both ends the connection metal pin passing through the connection holes inward to be tightly fixed to the surfaces of the at least [claim 11]; soldering each leg of the connection metal pin, which passes through the connection hole formed in each of the at least two PCBs, with the connection hole [claim 14].
Regarding claims 11 and 14, JP ‘525 teaches bent both ends (fig. 4; bent portions of 3 that extend through 1 and 2) the connection metal pin (fig. 4; 3) passing through the connection holes (fig. 4; holes of 1 and 2) inward (fig. 4) to be tightly fixed to the surfaces (fig. 4; top surface of 2, bottom surface of 1) of the at least two PCBs (fig. 4; 1, 2); soldering (fig. 5) each leg (bent portions of 3 that extend through 1 and 2) of the connection metal pin (3), which passes through the connection hole (holes of 1 and 2) formed in each of the at least two PCBs (1, 2), with the connection hole (holes of 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate bending both ends the connection metal pin passing through the connection holes inward to be tightly fixed to the surfaces of the at least two PCBs and soldering each leg of the connection metal pin, which passes through the connection hole formed in each of the at least two PCBs, with the connection hole as suggested by JP ‘525 for the benefit of improving electrical conductivity and increasing the retention strength between two PCBs once assembled together.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reijnders [US 2002/0078560] and JP 2004319525 as applied to claim 5 above, and further in view of FR 2693341.
Reijnders and JP ‘525 disclose all the claim limitations except an angle fixing member having a linear fitting groove recessed inward so that a portion of the body of the connection metal pin is inserted and fixed therein.
However FR ‘341 teaches an angle fixing member (fig. 4; 200) having a linear fitting groove (fig. 4; 225) recessed inward so that a portion of the body (fig. 4; 252) of the connection metal pin (fig. 4; 250) is inserted and fixed therein (see figs. 4, 5) .
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reijnders [US 2002/0078560] and JP 2004319525 as applied to claim 1 above, and further in view of Nakamura [US 7,479,345].
Regarding claims 9 and 10, Reijnders and JP ‘525 disclose all the claim limitations except a battery pack, comprising the PCB assembly according to claim 1 [claim 9]; an electronic device, comprising the battery pack according to claim 9 [claim 10].
Regarding claims 9 and 10, Nakamura teaches an electronic device (fig. 15; P) comprising the battery pack (fig. 15; 1) with a PCB assembly (fig. 15; 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an electronic device comprising the battery pack  with the PCB assembly of claim 1 since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987), and also for the benefit of providing a compact device that has a wide range of functionality due to the flexibility of the PCB assembly.

Allowable Subject Matter
Claims 2-4, 7, 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARCUS E HARCUM/               Examiner, Art Unit 2831